Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 13, 2020

                                     No. 04-18-00535-CR

                                    George S. Chapple III,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR7642
                         Honorable Laura Lee Parker, Judge Presiding


                                         ORDER
Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza Rodriguez, Justice

        On September 26, 2018, we issued an opinion dismissing appellant’s appeal for lack of
jurisdiction. Chapple v. State, No. 04-18-00535-CR, 2018 WL 4603915, at *1 (Tex. App.—San
Antonio Sept. 26, 2018, no pet.) (dismissing appeal for lack of jurisdiction when the appellant’s
notice of appeal was untimely filed). On February 5, 2020, appellant’s motion for an out-of-time
appeal and appointment of counsel was filed in this court. We have no jurisdiction to consider
appellant’s motion. Only the Texas Court of Criminal Appeals has jurisdiction to grant an out-of-
time appeal. Kossie v. State, No. 01-16-00738-CR, 2017 WL 631842, at *1 (Tex. App.—
Houston [1st Dist.] Feb. 16, 2017, no pet.); see Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991) (explaining that a writ of habeas corpus pursuant to article 11.07 of
the Code of Criminal Procedure governs out-of-time appeals from felony convictions).
Therefore, the motion for an out-of-time appeal and appointment of counsel filed in this court is
DISMISSED FOR LACK OF JURISDICTION.


       It is so ORDERED on March 13, 2020.
                                         PER CURIAM
ATTESTED TO: _________________________
             MICHAEL A. CRUZ
             Clerk of Court